Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:

Independent claim 9 recites a method for manufacturing a laminate, the laminate comprising a substrate and a polymer film, the method comprising: coating a coating liquid on a substrate at a coating speed of 10 mm/sec to 100 mm/sec using a coating means; annealing the coating liquid to form a polymer film, wherein the coating liquid comprising a block copolymer dissolved in a solvent having a boiling point in a range of 90°C to 200°C, wherein the coating speed is a moving speed of the substrate relative to the coating means, or a moving speed of the coating means relative to the substrate, and wherein the coating of the coating liquid is performed by a bar coating method.  

The prior art fails to disclose or render obvious the manufacture of a polymer film laminate using a bar coating method wherein the coating liquid to form the polymer film is a block copolymer dissolved in a solvent having a boiling point in a range of 90°C to 200°C, and wherein the block polymer is applied to substrate at a coating speed of 10 mm/sec to 100 mm/sec and annealed to form the polymer film.  The combination of the coating speed, the type of polymer, the solvent used, and type of coating method is not taught in the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787